Citation Nr: 1032463	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to chemical herbicides.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.  His military records show that he served as an 
artilleryman in the Republic of Vietnam and was decorated with 
the Bronze Star Medal and the Army Commendation Medal with "V" 
device, denoting valor in combat.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Atlanta, 
Georgia, Regional Office of the Department of Veterans Affairs 
(VA), which denied the Veteran's claim of entitlement to service 
connection for peripheral neuropathy, claimed as due to exposure 
to chemical herbicides.  The agency of original jurisdiction over 
the current appeal is now the St. Petersburg, Florida, VA 
Regional Office (RO).

The Veteran and his representative appeared at the RO in April 
2010 to present oral testimony in support of his claim at a 
hearing before the undersigned traveling Veterans Law Judge.  The 
transcript of this hearing has been associated with the Veteran's 
claims file for review by the Board.

For the reasons that will be discussed below, the current appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Veteran's current claim for VA compensation for peripheral 
neuropathy of his upper and lower extremities, bilaterally, is 
predicated on the causative theory that it is due to his exposure 
to chemical herbicides during his military service in the 
Republic of Vietnam.  VA medical records dated 2004 - 2007 
indicate, however, that his peripheral neuropathy symptoms are 
related to neurogenic compression of nerve roots due to 
degenerative disc disease affecting his entire spinal column.  In 
fact, in the October 2005 rating decision on appeal, one of the 
bases for VA's denial of service connection for peripheral 
neuropathy was that the clinical evidence associated it with this 
non-service-connected spine disability.  

At the April 2010 hearing, the Veteran presented a claim of 
entitlement to VA compensation for a chronic back disability, 
which he contended was the result of orthopedic strain from 
lifting heavy artillery shells during active duty.  Although the 
undeveloped back claim is not presently before the Board, it is 
inextricably intertwined with the current appeal regarding 
entitlement to service connection for peripheral neuropathy 
because VA's ultimate determination regarding the unadjudicated 
back disability claim would have a material impact on the outcome 
of the peripheral neuropathy claim.  Therefore, in the interests 
of judicial economy and to avoid piecemeal adjudication of these 
aforementioned matters, the claim for service connection for 
peripheral neuropathy will be held in abeyance pending the RO's 
development and adjudication of the intertwined back disability 
claim.  (See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Henderson v. West, 12 Vet. App. 11, 20 (1998): Where an 
unadjudicated issue may have a significant impact upon another 
issue before the Board on appeal, such that any review of the 
issue on appeal may be rendered meaningless or a waste of 
judicial resources, the issues will be regarded as inextricably 
intertwined, and thus the issue on appeal must be remanded for 
resolution of the inextricably intertwined issues.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide identifying 
information for all sources of medical 
treatment, both VA and private, for 
peripheral neuropathy of his upper and/or 
lower extremities, including any medical 
evidence that he identifies as being 
supportive of 


his contention that his peripheral neuropathy 
is due to exposure to chemical herbicides in 
service.  After the appropriate waivers have 
been obtained where necessary, the RO should 
attempt to obtain copies of the relevant 
clinical evidence not already made a part of 
the record and associate them with the 
Veteran's claims folder.  If any evidence 
identified as relevant is unobtainable, the 
RO should state in the record why this 
evidence could not be obtained.

2.  The RO should develop and adjudicate the 
intertwined claim of entitlement to service 
connection for a chronic back disability.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for peripheral neuropathy 
currently on appeal, in the context of its 
determination regarding the merits of the 
intertwined back disability claim, as 
relevant.  If the benefit sought on appeal is 
not granted, the RO should furnish a 
supplemental statement of the case, and the 
Veteran and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

